Dear Ms. Early:
Your request for an Attorney General's opinion regarding the Public Records Act has been assigned to me for research and reply. Specifically, you are seeking an opinion on a public records request to review and inspect all certified/verified petitions to amend the New Orleans Charter to permit a third mayoral term.  In addition, you seek an opinion as to whether the petitions may be returned to the Registrar of Voters for purposes of being compared to the voter registration records.
It is clear that the Council of the City of New Orleans is a "public body" and that the petitions involved are "public records" under R.S. 44:1. In general, all records are public unless exempt from the Public Records Act and we do not find any exemptions for the records at issue.
R.S. 44:31 provides:
  A. Providing access to public records is a responsibility and duty of the appointive or elective office of a custodian and his employees.
  B. (1)  Except as otherwise provided in this Chapter or as otherwise specifically provided by law, and in accordance with the provisions of this Chapter any person of the age of majority may inspect, copy or reproduce, or obtain a reproduction of any public record.
     (2)The burden of proving that a public record is not subject to inspection, copying, or reproduction shall rest with the custodian.
Under R.S. 44:1(A)(3), "custodian" is the public official or head of the public body, or his representative, having custody or control of a public record.  Since the Charter provides for the petition to be filed with the Council [Section 9-201(1)(b)], it is our opinion that the Council is the custodian here and not the Registrar of Voters. Additionally, the Registrar of Voters does not have custody or control of the requested records.
The custodian has a duty to permit examination and to prevent alteration during examination of public records during the regular office or working hours.  R.S. 44:32(A).  Further, the custodian has a duty to provide copies to persons so requesting, with the authority to establish and collect reasonable fees for making such copies or provide them without charge or at a reduced rate for indigent citizens.  R.S. 44:32(C).
Thus, it is our opinion that the petitions are public records, subject to review under the Public Records Act.  The Council, who is the custodian, is under no legal obligation to transfer the records to the Registrar of Voters office for comparison with the registrar's records, but in fact has a duty to maintain vigilance as required to prevent alteration of any record while being examined.  However, we see no reason why the requester can not accomplish what he desires to do by simply requesting a copy of the petition from the Council and then taking the copy to the registrar's office for comparison with the public records of the registrar's office, as the records of the registrar are open to inspection under R.S. 18:154.
If we can be of further assistance in this matter, please advise.
Yours very truly,
RICHARD P. IEYOUB
ATTORNEY GENERAL
                            __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc:  Mr. Clarence Hunt (via fax)